ORDER

PER CURIAM.
Plaintiffs, Maurice Kiso and David Forrest, in their capacities as trustees of the Maple Park Real Estate Company Employees’ Profit Sharing Retirement Plan and Maple Park Development Corporation, appeal from a judgment in favor of defendants, Warren Sauer, et al., the lot owners of the Spring Hill subdivision, finding that plaintiffs’ property was not landlocked and a private road, under § 228.342 R.S.Mo.1994, could not be constructed through defendants’ common ground.
We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.